EVERETT, Senior Judge
(concurring in the result):
Under the rationale of Shapiro v. United States, 335 U.S. 1, 68 S.Ct. 1375, 92 L.Ed. 1787 (1948), I believe that Congress lawfully can impose a requirement that anyone entrusted with documents affecting the national security not willfully retain those documents or fail to deliver them to the officer or employee of the United States entitled to receive them. In my view, the potentially disastrous consequences of the violation are so great that an accused should not be entitled under the Fifth Amendment to excuse noncompliance on grounds of self-incrimination.
However, I also conclude that implicit in the language of 18 USC § 793(e) is a legislative intent that someone who delivers national defense documents or information “to the officer or employee of the United States entitled to receive it” is not subject to the risk of having this act of production used to incriminate that person.* In view of the importance of national defense documents or information, I infer that Congress never intended to allow the act of production to be used in evidence at a later trial by the prosecution. Therefore, under 18 USC § 793(e), no evidence can be admitted, over defense objection, as to the manner in which the national *344security documents were returned to the Government’s possession.
Because I am convinced that 18 USC § 793(e) does not on its face violate the Fifth Amendment and would not be applied in a manner that created an unconstitutional risk of self-incrimination, I perceive no improvidence in appellant’s guilty pleas to a violation of this statute. Therefore, I concur in affirming the conviction.

 It would seem that in many instances the production can be accomplished in such a manner that it will not be incriminating. However, even when this is not the case, the duty to produce the national defense documents still remains.